                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF OKLAHOMA

 THE THOMAS L. PEARSON AND THE
 PEARSON FAMILY MEMBERS
 FOUNDATION,
                       Plaintiff and
                       Counterclaim
                       Defendant,
 vs.                                            Case No. 18-CV-99-GKF-FHM
 THE UNIVERSITY OF CHICAGO,
                       Defendant and
                       Counterclaimant.

                                  OPINION AND ORDER

       Following a hearing and supplemental briefing, this order resolves the outstanding

issue in Plaintiff’s Motion to Compel, [Dkt. 54], which addresses what, if any, discovery

Plaintiff may obtain concerning the Defendant’s faculty appointments for the Pearson

Institute. Plaintiff seeks broad discovery into the faculty hiring process contending that the

information is relevant to its claim that Defendant breached the parties’ agreement in

making the faculty appointments. Defendant contends that this aspect of Plaintiff’s suit is

not viable because the parties’ agreement specifically denied Plaintiffs any role or authority

concerning faculty appointments.       Defendant further contends that Plaintiff’s broad

discovery would impair its faculty hiring process. In an attempt to resolve the issue,

Defendant offers to provide some limited discovery which would not include Defendant’s

evaluation of candidates.

       Plaintiff is entitled to discovery concerning its claims and Defendant’s defenses.

Fed.R.Civ.P. 26(b). At this stage, the faculty appointments claim remains in the case as

the Court did not dismiss the claim in its Opinion and Order on Defendant’s Motion to
Dismiss. [Dkt. 46]. Therefore, Defendant’s argument that the claim lacks merit is not a

basis to deny Plaintiff’s requested discovery.

       Concerning Defendant’s argument that Plaintiff’s broad discovery into the faculty

hiring process will impair the process, several considerations counsel against this as a

basis to deny discovery. First, when confronted with the issue a unanimous Supreme Court

held that the faculty evaluation and hiring process was not privileged, nor was discovery

in this area subject to a heightened standard. University of Pennsylvania v. EEOC, 493

U.S. 182, 110 S.Ct. 577, 107 L.Ed.2d 571 (1990). Second, the discovery is highly relevant,

perhaps even essential, to proof of Plaintiff’s faculty appointments claim and the information

is uniquely in Defendant’s control. The relevance is further demonstrated by Defendant’s

intent to rely in some measure on its appointment process in defending the faculty

appointment claim. To fully and fairly litigate its faculty appointment claim, the broad

discovery Plaintiff seeks, including discovery of the standards Defendant applied, is

necessary. Defendant’s offer of limited discovery is not sufficient. Finally, there is a

protective order in the case which will limit further dissemination of the information.

       The court appreciates the sensitive nature of employment files in general and in

particular peer evaluation, hiring processes, information provided by candidates for faculty

positions, and information supplied by third parties to the University. Therefore, the court

is open to consideration of limitations on depositions or contacts with witnesses concerning

this area as discovery progresses.

       Plaintiff’s Motion to Compel, [Dkt. 54], is GRANTED as to Interrogatory No. 5 and

Request for Production of Document Nos. 24 and 31.



                                              2
SO ORDERED this 3rd day of May, 2019.




                                3
